UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE13D Under the Securities Exchange Act of 1934(Amendment No.15)* Center Bancorp, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 151408101 (CUSIP Number) Lawrence B. Seidman, 100 Misty Lane, Parsippany, NJ 07054 (973) 952-0405 (Name, Address and Telephone Number of Person Authorized toReceive Notices and Communications) February27, 2009 (Date of Event which Requires Filling of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ·· 240.13d-1(e), 240.13d-1 (f) or 240.13d-1(g), check the following box. ( ) Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See · 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 151408101 1. Seidman and Associates, LLC22-3343079 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power321,359 8. Shared Voting Power 9. Sole Dispositive Power321,359 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person321,359 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 2.47 14. Type of Reporting Person OO 2 SCHEDULE 13D CUSIP No. 151408101 1. Seidman Investment Partnership, LP22-3360359 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power320,918 8. Shared Voting Power 9. Sole Dispositive Power320,918 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person320,918 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 2.47 14. Type of Reporting Person PN 3 SCHEDULE 13D CUSIP No. 151408101 1. Seidman Investment Partnership II, LP22-3603662 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power373,392 8. Shared Voting Power 9. Sole Dispositive Power373,392 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person373,392 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 2.87 14. Type of Reporting Person PN 4 SCHEDULE 13D CUSIP No. 151408101 1. Broad Park Investors, LLC22-6759307 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power250,420 8. Shared Voting Power 9. Sole Dispositive Power250,420 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person250,420 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 1.93 14. Type of Reporting Person OO 5 SCHEDULE 13D CUSIP No. 151408101 1. ChewyGooey Cookies, LP20-4605223 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationDelaware Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power154,400 8. Shared Voting Power 9. Sole Dispositive Power154,400 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person154,400 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 1.19 14. Type of Reporting Person PN 6 SCHEDULE 13D CUSIP No. 151408101 1. LSBK06-08, LLC20-8067445 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power152,020 8. Shared Voting Power 9. Sole Dispositive Power152,020 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person152,020 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 1.17 14. Type of Reporting Person OO 7 SCHEDULE 13D CUSIP No. 151408101 1. Lawrence B. Seidman###-##-#### 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* PF, WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationU.S.A. Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power1,642,130 8. Shared Voting Power 9. Sole Dispositive Power1,642,130 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person 1,642,130 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 12.64 14. Type of Reporting Person IN 8 SCHEDULE 13D CUSIP No. 151408101 1. Raymond Vanaria###-##-#### 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* PF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationU.S.A. Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power36,207 8. Shared Voting Power 9. Sole Dispositive Power36,207 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person36,207 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 0.28 14. Type of Reporting Person IN 9 This statement on Schedule 13 D which was filed on June 27, 2006, AmendmentNo. 1 was was filed on September 27, 2006, Amendment No. 2 was filed on November 1, 2006, Amendment No. 3 was filed on January 3, 2007, Amendment No. 4 was filed on January 30, 2007, Amendment No. 5 was filed on February 1, 2007, Amendment No. 6 was filed on March 22, 2007, Amendment No. 7 was filed on May 2, 2007, Amendment No. 8 was filed on May 8, 2007, Amendment No. 9 was filed on May 8, 2007, Amendment No. 10 was filed on May 30, 2007, AmendmentNo. 11 was filed on November 26, 2007, Amendment No. 12 was filed on July 18, 2008, Amendment No. 13 was filed onAugust 22, 2008, and Amendment No. 14 was filed on January 30, 2009on behalf of Seidman and Associates, L.L.C (“SAL”), Seidman Investment Partnership, L.P. (“SIP”), Seidman Investment Partnership II, L.P. (“SIPII”), Broad Park Investors, L.L.C (“Broad Park”), Chewy Gooey Cookies, L.P. (“Chewy”), Lawrence Seidman (“Seidman”), clients of Lawrence Seidman ("Seidman Clients"), Harold Schechter (“Schechter”), Raymond Vanaria (“Vanaria”),Dennis Pollack(“Pollack”) and LSBK06-08, L.L.C. (“LSBK”), collectively, the (“Reporting Persons”) with respect to the Reporting Persons’ beneficial ownership of shares of Common stock (“the Shares”) of Center Bancorp, Inc., a New Jersey corporation, (“the Company”) is hereby amended as set forth below: Such statement on Schedule 13D is hereinafter referred to as the “Schedule 13D”. Terms used herein which are defined in the Schedule 13D shall have their respective meanings set forth in the Schedule 13D. Item 5. Interest in Securities of the Issuer. (a)(b)(c) As of the close of business on February 27, 2009the Reporting Persons owned beneficially an aggregate of1,699,991shares of Common Stock which constituted approximately 13.09%of the12,991,312shares of Common Stock outstanding as of December 31, 2008 as disclosed in the Company's January 30, 2009 Earnings Release. Schedule A attached below describes transactions, except for previously reported transactions, in the Common Stock effected by the Reporting Persons within the past sixty (60) days. Except as set forth in this Item 5, none of the Reporting Persons owns beneficially or has a right to acquire beneficial ownership of any Common Stock, and except as set forth in this item 5, none of the Reporting Persons has effected transactions in the Common Stock during the past sixty (60) days, except for previously reported transactions. Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:March 5, 2009 By: /s/ Lawrence B. Seidman Power of Attorney pursuant to Joint Agreement dated June 27, 2006 By: /s/ Lawrence B. Seidman Investments Manager, LSBK06-08, LLC 10 Schedule A Entity Date Purch Cost per Share Cost Shares SAL 2/3/2009 7.7409 175,733.48 22,702 Total 175,733.48 22,702 SIP 2/3/2009 7.7409 175,725.74 22,701 Total 175,725.74 22,701 SIPII 2/3/2009 7.7409 175,725.74 22,701 Total 175,725.74 22,701 LSBK 2/3/2009 7.7409 175,725.74 22,701 Total 175,725.74 22,701 Broad Park 2/3/2009 7.7409 175,725.74 22,701 Total 175,725.74 22,701 Chewy Gooey 1/27/2009 7.3100 5,826.07 797 Chewy Gooey 2/25/2009 7.3100 66,301.70 9,070 Chewy Gooey 2/26/2009 7.2600 36,300.00 5,000 Chewy Gooey 2/27/2009 7.0876 31,185.44 4,400 Total 139,613.21 19,267 Raymond Vanaria & Family* 1/23/2009 7.5585 -15,117.00 -2000 Total -15,117.00 -2,000 Seidman Clients 2/24/2009 7.5000 7,500.00 1,000 Seidman Clients 2/27/2009 7.2270 7,227.00 1,000 Total 14,727.00 2,000 *Incorrectly reported on Schedule 13D Amendment No. 14 11
